DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed March 15, 2021. As directed by the amendment, claim 1 has been amended, claims 2-3, 11-20 were cancelled, and claims 21-27 has/have been added/cancelled. As such, claims 1, 4-10, 21-27 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-10, 21-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Garden et al. (US 2005/0033294), hereinafter “Garden”.
Regarding claim 1, Garden discloses a surgical method (FIG. 19) comprising: providing a fastening assembly (10) for fastening an orthopedic implant (22) to bone tissue, the fastening assembly comprising: an orthopedic implant (22) having at least a first channel (70) and a second channel (90), the first channel defining a first longitudinal axis (axis of 70) and the second channel defining a second longitudinal axis (axis of 90), wherein the orthopedic implant has an upper surface (44) and a lower surface (46); a first fastener (24) configured to being received in the first channel along the first longitudinal axis in a first direction; and a second fastener (26) configured to being received in the second channel along the second longitudinal axis in a second direction; wherein a portion of the second fastener is configured to contact a portion of the first fastener to prevent the first fastener from moving in a direction opposite the first direction (¶45), wherein the first longitudinal axis is substantially parallel to the second longitudinal axis (FIG. 19).  
Regarding claim 4, Garden discloses the method of claim 1, further comprising a blocking mechanism (250, FIG. 19) for blocking the second fastener from moving in a direction opposite the second direction (¶83).  
Regarding claim 5, Garden discloses the method of claim 1, wherein the first fastener and the second fastener are at different heights with respect to the upper surface and lower surface of the orthopedic implant (FIG. 19).  
Regarding claim 6, Garden discloses the method of claim 1, wherein a head portion of the second fastener blocks the first fastener from moving in a direction opposite the first direction (FIG. 19).  
Regarding claim 7, Garden discloses the method of claim 1, wherein the first fastener is a bone screw (¶45).  
Regarding claim 8, Garden discloses the method of claim 7, wherein the second fastener is a bone screw (¶45).  
Regarding claim 9, Garden discloses the method of claim 8, wherein the orthopedic implant is a bone plate (FIG. 18).  
Regarding claim 10, Garden discloses the method of claim 9, further comprising attaching at least one of the first fastener and the second fastener to into the bone tissue to fasten the bone plate to the bone tissue (FIG. 1).
Regarding claim 21, Garden discloses a surgical method (FIG. 19) comprising: providing a fastening assembly (10) for fastening an orthopedic implant (22) to bone tissue, the fastening assembly comprising: an orthopedic implant (22) having at least a first channel (70) and a second channel (90), the first channel defining a first longitudinal axis (axis of 70) and the second channel defining a second longitudinal axis (axis of 90), wherein the orthopedic implant has an upper surface (44) and a lower surface (46); a first fastener (24) configured to being received in the first channel along the first longitudinal axis in a first direction; a second fastener (26) configured to being received in the second channel along the second longitudinal axis in a second direction; wherein a portion of the second fastener is configured to contact a portion of the first fastener to prevent the first fastener from moving in a direction opposite the first direction (¶45); and a blocking mechanism (250, FIG. 19) for blocking the second fastener from moving in a direction opposite the second direction (¶83), wherein the blocking mechanism is moveable from a first position (uninstalled) to a second position (installed), wherein in the first position the blocking mechanism allows the second fastener to move in a direction opposite the second direction and wherein in the second position the blocking mechanism blocks the second fastener from moving in a direction opposite the second direction (FIG. 19).
Regarding claim 22, Garden discloses the method of claim 1, wherein the first fastener and the second fastener are at different heights with respect to the upper surface and lower surface of the orthopedic implant (FIG. 19).  
Regarding claim 23, Garden discloses the method of claim 1, wherein a head portion of the second fastener blocks the first fastener from moving in a direction opposite the first direction (FIG. 19).  
Regarding claim 24, Garden discloses the method of claim 1, wherein the first fastener is a bone screw (¶45).  
Regarding claim 25, Garden discloses the method of claim 7, wherein the second fastener is a bone screw (¶45).  
Regarding claim 26, Garden discloses the method of claim 8, wherein the orthopedic implant is a bone plate (FIG. 18).  
Regarding claim 27, Garden discloses the method of claim 9, further comprising attaching at least one of the first fastener and the second fastener to into the bone tissue to fasten the bone plate to the bone tissue (FIG. 1).
Response to Arguments
In response to Applicant's argument that Garden fails to disclose that the first and second longitudinal axes are “substantially parallel” to one another, Examiner respectfully disagrees. The term "substantially" is a relative term.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Under broadest reasonable interpretation, the first and second longitudinal axes of Garden qualify as “substantially parallel” to one another.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775